THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            J. Scott Kunst, Respondent,

            v.

            David Loree, Petitioner.

            Appellate Case No. 2018-001700


       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                         Appeal from Pickens County
                     Robin B. Stilwell, Circuit Court Judge


                             Opinion No. 27929
            Submitted October 15, 2019 – Filed November 20, 2019


            CERTIORARI DISMISSED AS IMPROVIDENTLY
                          GRANTED


            Violet Elizabeth Wright, of V. Elizabeth Wright Law Firm
            LLC, of Greenville, and Gregory K. Smith, of Smith,
            Gambrell & Russell, of Atlanta, Georgia, for Petitioner.

            J. Scott Kunst, pro se, for Respondent.


PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in Kunst v. Loree, 424 S.C. 24, 817 S.E.2d 295 (Ct. App. 2018). We now
dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.